EXHIBIT 10.8

 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of August 31, 2007, by and between JMAR TECHNOLOGIES, a Delaware corporation
(the “Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands company (the
“Purchaser”).
 
RECITALS
 
WHEREAS, the Company has authorized the sale to the Purchaser of a Secured Term
Note in the aggregate principal amount of Seven Million Five Hundred Thousand
Dollars ($7,500,000) in the form of Exhibit A hereto (as amended, modified
and/or supplemented from time to time, the “Note”);
 
WHEREAS, the Company wishes to issue to the Purchaser (i) a warrant in the form
of Exhibit B hereto (as amended, modified and/or supplemented from time to time,
the “Warrant A”) to purchase up to 80,000,000 shares of the Company’s Common
Stock (subject to adjustment as set forth therein)  and (ii) a warrant in the
form of Exhibit B hereto (as amended, modified and/or supplemented from time to
time, the “Warrant B”) to purchase up to 39,000,000 shares of the Company’s
Common Stock (subject to adjustment as set forth therein) (Warrant A and Warrant
B are collectively referred to herein as the “Warrants”) in connection with the
Purchaser’s purchase of the Note;
 
WHEREAS, the Purchaser desires to purchase the Note, and the Warrants on the
terms and conditions set forth herein; and
 
WHEREAS, the Company desires to issue and sell the Note and Warrants to the
Purchaser on the terms and conditions set forth herein.

 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.           Agreement to Sell and Purchase.  Pursuant to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined in
Section 3), the Company shall sell to the Purchaser, and the Purchaser shall
purchase from the Company, the Note.  The sale of the Note on the Closing Date
shall be known as the “Offering.”  The Note will mature on the Maturity Date (as
defined in the Note).  Collectively, the Note and Warrants and Common Stock
issuable upon exercise of the Warrants are referred to as the “Securities.”
 

--------------------------------------------------------------------------------


2.           Fees and Warrant.  On the Closing Date:
 
(a)           The Company will issue and deliver to the Purchaser Warrant A and
Warrant B in connection with the Offering, pursuant to Section 1 hereof.  All
the representations, covenants, warranties, undertakings, and indemnification,
and other rights made or granted to or for the benefit of the Purchaser by the
Company are hereby also made and granted for the benefit of the holder of the
Warrants and shares of the Company’s Common Stock issuable upon exercise of the
Warrants (the “Warrant Shares”).
 
(b)           The Company shall pay to Laurus Capital Management, LLC, the
investment manager of the Purchaser (“LCM”), a non-refundable payment in an
amount equal to $262,500.  The foregoing payment is referred to herein as the
“LCM Payment.”  Such payment shall be deemed fully earned on the Closing Date
and shall not be subject to rebate or proration for any reason.
 
3.           Closing, Delivery and Payment.
 
3.1           Closing.  Subject to the terms and conditions herein, the closing
of the transactions contemplated hereby (the “Closing”), shall take place on the
date hereof, at such time or place as the Company and the Purchaser may mutually
agree (such date is hereinafter referred to as the “Closing Date”).
 
3.2           Delivery.  Pursuant to the Escrow Agreement, at the Closing on the
Closing Date, the Company will deliver to the Purchaser, among other things, the
Note and the Warrants and the Purchaser will deliver to the Company, among other
things, the amounts set forth in the Disbursement Letter by certified funds or
wire transfer (it being understood that $6,420,600.61 of the proceeds of the
Note shall be placed in the Restricted Account (as defined in the Restricted
Account Agreement referred to below)) and that $194,899.39 of the proceeds of
the Note shall be paid to the Purchaser from the Restricted Account at closing
in respect of outstanding Obligations (as defined in the Security Agreement
referred to in the Reaffirmation and Ratification Agreement of even date
herewith). The Company hereby acknowledges and agrees that Purchaser’s
obligation to purchase the Note from the Company on the Closing Date shall be
contingent upon the satisfaction (or waiver by the Purchaser in its sole
discretion) of the items and matters set forth in the closing checklist provided
by the Purchaser to the Company on or prior to the Closing Date.
 
4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser as follows
 
2

--------------------------------------------------------------------------------


4.1           Organization, Good Standing and Qualification.  Each of the
Company and each of its Subsidiaries is a corporation, partnership or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.  Each of the
Company and each of its Subsidiaries has the corporate, limited liability
company or partnership, as the case may be, power and authority to own and
operate its properties and assets and, insofar as it is or shall be a party
thereto, to (1) execute and deliver (i) this Agreement, (ii) the Note and the
Warrants to be issued in connection with this Agreement, (iii) the Reaffirmation
and Ratification Agreement dated as of the date hereof between the Company,
certain Subsidiaries of the Company and the Purchaser (as amended, modified
and/or supplemented from time to time, the “Reaffirmation Agreement”), (iv)  the
Funds Escrow Agreement dated as of the date hereof among the Company, the
Purchaser and the escrow agent referred to therein, substantially in the form of
Exhibit C hereto (as amended, modified and/or supplemented from time to time,
the “Escrow Agreement”), (v) the Restricted Account Agreement dated as of the
date hereof among the Company, the Purchaser and North Fork Bank (as amended,
modified or supplemented from time to time, the “Restricted Account Agreement”),
(vi) the Restricted Account Side Letter related to the Restricted Account
Agreement dated as of the date hereof between the Company and the Purchaser (as
amended, modified or supplemented from time to time, the “Restricted Account
Side Letter”) and (vii) all other documents, instruments and agreements entered
into in connection with the transactions contemplated hereby and thereby (the
preceding clauses (ii) through (vii), collectively, the “Related Agreements”);
(2) issue and sell the Note; (3) issue and sell the Warrants and the Warrant
Shares; and (4) carry out the provisions of this Agreement and the Related
Agreements and to carry on its business as presently conducted.  Each of the
Company and each of its Subsidiaries is duly qualified and is authorized to do
business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature or location of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so has not, or could not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of the Company and its Subsidiaries, taken individually and as a
whole (a “Material Adverse Effect”).
 
4.2           Subsidiaries.  Each direct and indirect Subsidiary of the Company,
the direct owner of such Subsidiary and its percentage ownership thereof, is set
forth on Schedule 4.2.  For the purpose of this Agreement, a “Subsidiary” of any
person or entity means (i) a corporation or other entity whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.  For purposes of this Agreement
and the Related Agreements, the term “Subsidiary” shall not include JSI
Microelectronics, Inc.
 
4.3           Capitalization; Voting Rights.
 
(a)            The authorized capital stock of the Company, as of the date
hereof consists of 85,000,000 shares, of which 80,000,000 are shares of Common
Stock, par value $0.01 per share, 47,594,823 shares of which are issued and
outstanding, and 5,000,000 are shares of preferred stock, par value $0.01 per
share of which  11,778 shares of Series G preferred stock ($10 stated value),
579,765 shares of Series I preferred stock ($10 stated value) and 708.8 shares
of Series J preferred stock ($1000 stated value) are issued and
outstanding.  The authorized, issued and outstanding capital stock of each
Subsidiary of the Company is set forth on Schedule 4.3.
 
3

--------------------------------------------------------------------------------


(b)           Except as disclosed on Schedule 4.3, other than:  (i) the shares
reserved for issuance under the Company’s stock option plans; and (ii) shares
which may be granted pursuant to this Agreement and the Related Agreements,
there are no outstanding options, warrants, rights (including conversion or
preemptive rights and rights of first refusal), proxy or stockholder agreements,
or arrangements or agreements of any kind for the purchase or acquisition from
the Company of any of its securities.  Except as disclosed on Schedule 4.3,
neither the offer, issuance or sale of any of the Note or the Warrants, or the
issuance of any of the Warrant Shares, nor the consummation of any transaction
contemplated hereby will result in a change in the price or number of any
securities of the Company outstanding, under anti-dilution or other similar
provisions contained in or affecting any such securities.
 
(c)           All issued and outstanding shares of the Company’s Common
Stock:  (i) have been duly authorized and validly issued and are fully paid and
nonassessable; and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.
 
(d)           The rights, preferences, privileges and restrictions of the shares
of the Common Stock are as stated in the Company’s Certificate of Incorporation
(the “Charter”).  Except as to the portion of the Warrant Shares that are in
excess of the Company’s total authorized shares of Common Stock, the Warrant
Shares have been duly and validly reserved for issuance.  When issued in
compliance with the provisions of this Agreement and the Company’s Charter, the
Securities will be validly issued, fully paid and nonassessable, and will be
free of any liens or encumbrances; provided, however, that the Securities may be
subject to restrictions on transfer under state and/or federal securities laws
as set forth herein or as otherwise required by such laws at the time a transfer
is proposed.
 
4.4           Authorization; Binding Obligations.  All corporate, partnership or
limited liability company, as the case may be, action on the part of the Company
and each of its Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Note and Warrant has been taken or will be
taken prior to the Closing; subject, however, if required, to the requirement to
obtain approval of the Company’s shareholder to an increase in the authorized
number of shares of Common Stock necessary for the full exercise of the
Warrants.  This Agreement and the Related Agreements, when executed and
delivered and to the extent it is a party thereto, will be valid and binding
obligations of each of the Company and each of its Subsidiaries, enforceable
against each such person or entity in accordance with their terms, except:
 
4

--------------------------------------------------------------------------------


(a)           as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and
 
(b)           general principles of equity that restrict the availability of
equitable or legal remedies.
 
The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied
with.  The issuance of the Warrants and the subsequent exercise of the Warrants
for Warrant Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.
 
4.5           Liabilities.  Neither the Company nor any of its Subsidiaries has
any liabilities, except current liabilities incurred in the ordinary course of
business and liabilities disclosed in any of the Company’s filings under the
Securities Exchange Act of 1934 (“Exchange Act”) made prior to the date of this
Agreement (collectively, the “Exchange Act Filings”), copies of which have been
provided to the Purchaser.

 
4.6           Agreements; Action.  Except as set forth on Schedule 4.6 or as
disclosed in any Exchange Act Filings:
 
(a)           there are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Company
or any of its Subsidiaries is a party or by which it is bound which may involve:
(i) obligations (contingent or otherwise) of, or payments to, the Company or any
of its Subsidiaries in excess of $50,000 (other than obligations of, or payments
to, the Company or any of its Subsidiaries arising from purchase or sale
agreements entered into in the ordinary course of business); or (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from the Company or any of its Subsidiaries (other than licenses
arising from the purchase of “off the shelf” or other standard products); or
(iii) provisions restricting the development, manufacture or distribution of the
Company’s or any of its Subsidiaries products or services; or (iv)
indemnification by the Company or any of its Subsidiaries with respect to
infringements of proprietary rights.
 
(b)           Since  June 30, 2007 (the “Balance Sheet Date”), neither the
Company nor any of its Subsidiaries has:  (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock; (ii) incurred any indebtedness for money borrowed or any
other liabilities (other than ordinary course obligations) individually in
excess of $50,000 or, in the case of indebtedness and/or liabilities
individually less than $50,000, in excess of $100,000 in the aggregate; (iii)
made any loans or advances to any person or entity not in excess, individually
or in the aggregate, of $100,000, other than ordinary course advances for travel
expenses; or (iv) sold, exchanged or otherwise disposed of any of its assets or
rights, other than the sale of its inventory in the ordinary course of business.
 
5

--------------------------------------------------------------------------------


(c)           For the purposes of subsections (a) and (b) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Company or any Subsidiary of the Company has reason to believe
are affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.
 
(d)           The Company maintains disclosure controls and procedures
(“Disclosure Controls”) designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized, and reported, within the time
periods specified in the rules and forms of the Securities and Exchange
Commission (“SEC”).
 
(e)           The Company makes and keep books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the Company’s assets.  The Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, the Company’s principal executive and principal financial
officers, and effected by the Company’s board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (“GAAP”),
including that:
 
(i)           transactions are executed in accordance with management’s general
or specific authorization;
 
(ii)           unauthorized acquisition, use, or disposition of the Company’s
assets that could have a material effect on the financial statements are
prevented or timely detected;
 
(iii)           transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that the Company’s receipts
and expenditures are being made only in accordance with authorizations of the
Company’s management and board of directors;
 
(iv)           transactions are recorded as necessary to maintain accountability
for assets; and
 
(v)           the recorded accountability for assets is compared with the
existing assets at reasonable intervals, and appropriate action is taken with
respect to any differences.
 
(f)           In its From 10_Q for the quarter ended June 30, 2007 and in its
Form 10-K for the year ended December 31, 2006, the Company has disclosed that
its Disclosure Controls and Financing Reporting Controls are not effective and
that it has one or more material weaknesses in its financial reporting.
 
6

--------------------------------------------------------------------------------


4.7           Obligations to Related Parties.  Except as set forth on Schedule
4.7, there are no obligations of the Company or any of its Subsidiaries to
officers, directors, stockholders or employees of the Company or any of its
Subsidiaries other than:
 
(a)           for payment of salary for services rendered and for bonus
payments;
 
(b)           reimbursement for reasonable expenses incurred on behalf of the
Company and its Subsidiaries;
 
(c)           for other standard employee benefits made generally available to
all employees (including stock option agreements outstanding under any stock
option plan approved by the Board of Directors of the Company and each
Subsidiary of the Company, as applicable); and
 
(d)           obligations listed in the Company’s and each of its Subsidiary’s
financial statements or disclosed in any of the Company’s Exchange Act Filings.
 
Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any of its Subsidiaries or any members of their
immediate families, are indebted to the Company or any of its Subsidiaries,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company or
any of its Subsidiaries is affiliated or with which the Company or any of its
Subsidiaries has a business relationship, or any firm or corporation which
competes with the Company or any of its Subsidiaries, other than passive
investments in publicly traded companies (representing less than one percent
(1%) of such company) which may compete with the Company or any of its
Subsidiaries.  Except as described above, no officer, director or stockholder of
the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or any of its
Subsidiaries and any such person.  Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person or entity.
 
4.8           Changes.  Since the Balance Sheet Date, except as disclosed in any
Exchange Act Filing or in any Schedule to this Agreement or to any of the
Related Agreements, there has not been:
 
(a)           any change in the business, assets, liabilities, condition
(financial or otherwise), properties, operations or prospects of the Company or
any of its Subsidiaries, which individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
 
(b)           any resignation or termination of any officer, key employee or
group of employees of the Company or any of its Subsidiaries;
 
7

--------------------------------------------------------------------------------


(c)           any material change, except in the ordinary course of business, in
the contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;
 
(d)           any damage, destruction or loss, whether or not covered by
insurance, which has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;
 
(e)           any waiver by the Company or any of its Subsidiaries of a valuable
right or of a material debt owed to it;
 
(f)           any direct or indirect loans made by the Company or any of its
Subsidiaries to any stockholder, employee, officer or director of the Company or
any of its Subsidiaries, other than advances made in the ordinary course of
business;
 
(g)           any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder of the Company or any of its
Subsidiaries;
 
(h)           any declaration or payment of any dividend or other distribution
of the assets of the Company or any of its Subsidiaries;
 
(i)           any labor organization activity related to the Company or any of
its Subsidiaries;
 
(j)           any debt, obligation or liability incurred, assumed or guaranteed
by the Company or any of its Subsidiaries, except those for immaterial amounts
and for current liabilities incurred in the ordinary course of business;
 
(k)           any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets owned by the Company or any
of its Subsidiaries;
 
(l)           any change in any material agreement to which the Company or any
of its Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
 
(m)           any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or
 
(n)           any arrangement or commitment by the Company or any of its
Subsidiaries to do any of the acts described in subsection (a) through (m)
above.
 
8

--------------------------------------------------------------------------------


4.9           Title to Properties and Assets; Liens, Etc.  Except as set forth
on Schedule 4.9, each of the Company and each of its Subsidiaries has good and
marketable title to its properties and assets, and good title to its leasehold
interests, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than:
 
(a)           those resulting from taxes which have not yet become delinquent;
 
(b)           minor liens and encumbrances which do not materially detract from
the value of the property subject thereto or materially impair the operations of
the Company or any of its Subsidiaries, so long as in each such case, such liens
and encumbrances have no effect on the lien priority of the Purchaser in such
property; and
 
(c)           those that have otherwise arisen in the ordinary course of
business, so long as they have no effect on the lien priority of the Purchaser
therein.
 
All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used.  Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.
 
4.10           Intellectual Property.
 
(a)           Each of the Company and each of its Subsidiaries owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted and, to the Company’s
knowledge, as presently proposed to be conducted (the “Intellectual Property”),
without any known infringement of the rights of others.  There are no
outstanding options, licenses or agreements of any kind relating to the
foregoing proprietary rights, nor is the Company or any of its Subsidiaries
bound by or a party to any options, licenses or agreements of any kind with
respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
of any other person or entity other than such licenses or agreements arising
from the purchase of “off the shelf” or standard products.
 
(b)           Neither the Company nor any of its Subsidiaries has received any
communications alleging that the Company or any of its Subsidiaries has violated
any of the patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights of any other person or entity, nor is the
Company or any of its Subsidiaries aware of any basis therefore.
 
(c)           The Company does not believe it is or will be necessary to utilize
any inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.
 
9

--------------------------------------------------------------------------------


4.11           Compliance with Other Instruments.  Neither the Company nor any
of its Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) except as set forth on Schedule 4.11, any provision of any
indebtedness, mortgage, indenture, contract, agreement or instrument to which it
is party or by which it is bound or of any judgment, decree, order or writ,
which violation or default, in the case of this clause (y), has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The execution, delivery and performance of and
compliance with this Agreement and the Related Agreements to which it is a
party, and the issuance and sale of the Note by the Company and the other
Securities by the Company each pursuant hereto and thereto, will not, with or
without the passage of time or giving of notice, result in any such material
violation, or be in conflict with or constitute a default under any such term or
provision, or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Company or any of its
Subsidiaries or the suspension, revocation, impairment, forfeiture or nonrenewal
of any permit, license, authorization or approval applicable to the Company, its
business or operations or any of its assets or properties.
 
4.12           Litigation.  Except as set forth on Schedule 4.12 hereto, there
is no action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its Subsidiaries
that prevents the Company or any of its Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or any change in the current equity ownership of the Company or any of
its Subsidiaries, nor is the Company aware that there is any basis to assert any
of the foregoing.  Neither the Company nor any of its Subsidiaries is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality.  There is no action, suit,
proceeding or investigation by the Company or any of its Subsidiaries currently
pending or which the Company or any of its Subsidiaries intends to initiate.
 
4.13           Tax Returns and Payments.  Each of the Company and each of its
Subsidiaries has timely filed all tax returns (federal, state and local)
required to be filed by it.  All taxes shown to be due and payable on such
returns, any assessments imposed, and all other taxes due and payable by the
Company or any of its Subsidiaries on or before the Closing, have been paid or
will be paid prior to the time they become delinquent.  Except as set forth on
Schedule 4.13, neither the Company nor any of its Subsidiaries has been advised:
 
(a)           that any of its returns, federal, state or other, have been or are
being audited as of the date hereof; or
 
(b)           of any adjustment, deficiency, assessment or court decision in
respect of its federal, state or other taxes.
 
The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.
 
10

--------------------------------------------------------------------------------


4.14           Employees.  Except as set forth on Schedule 4.14, neither the
Company nor any of its Subsidiaries has any collective bargaining agreements
with any of its employees.  There is no labor union organizing activity pending
or, to the Company’s knowledge, threatened with respect to the Company or any of
its Subsidiaries.  Except as disclosed in the Exchange Act Filings or on
Schedule 4.14, neither the Company nor any of its Subsidiaries is a party to or
bound by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement
agreement or other employee compensation plan or agreement.  To the Company’s
knowledge, no employee of the Company or any of its Subsidiaries, nor any
consultant with whom the Company or any of its Subsidiaries has contracted, is
in violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, the Company or any of its Subsidiaries
because of the nature of the business to be conducted by the Company or any of
its Subsidiaries; and to the Company’s knowledge the continued employment by the
Company and its Subsidiaries of their present employees, and the performance of
the Company’s and its Subsidiaries’ contracts with its independent contractors,
will not result in any such violation.  Neither the Company nor any of its
Subsidiaries is aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency that would interfere with their duties to the Company or any of its
Subsidiaries.  Neither the Company nor any of its Subsidiaries has received any
notice alleging that any such violation has occurred.  Except for employees who
have a current effective employment agreement with the Company or any of its
Subsidiaries, no employee of the Company or any of its Subsidiaries has been
granted the right to continued employment by the Company or any of its
Subsidiaries or to any material compensation following termination of employment
with the Company or any of its Subsidiaries.  Except as set forth on Schedule
4.14, the Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company or
any of its Subsidiaries, nor does the Company or any of its Subsidiaries have a
present intention to terminate the employment of any officer, key employee or
group of employees.
 
4.15           Registration Rights and Voting Rights.  Except as set forth on
Schedule 4.15 and except as disclosed in Exchange Act Filings, neither the
Company nor any of its Subsidiaries is presently under any obligation, and
neither the Company nor any of its Subsidiaries has granted any rights, to
register any of the Company’s or its Subsidiaries’ presently outstanding
securities or any of its securities that may hereafter be issued.  Except as set
forth on Schedule 4.15 and except as disclosed in Exchange Act Filings, to the
Company’s knowledge, no stockholder of the Company or any of its Subsidiaries
has entered into any agreement with respect to the voting of equity securities
of the Company or any of its Subsidiaries.
 
4.16           Compliance with Laws; Permits.  Neither the Company nor any of
its Subsidiaries is in violation of any provision of the Sarbanes-Oxley Act of
2002 or any SEC related regulation or rule or any rule of the Principal Market
(as hereafter defined) promulgated thereunder or any other applicable statute,
rule, regulation, order or restriction of any domestic or foreign government or
any instrumentality or agency thereof in respect of the conduct of its business
or the ownership of its properties which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement or any other Related Agreement and the issuance of any of the
Securities, except such as have been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing, as will be filed in
a timely manner.  Each of the Company and its Subsidiaries has all material
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


4.17           Environmental and Safety Laws.  Neither the Company nor any of
its Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation.  Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the Company’s knowledge, by any other person or entity on any property owned,
leased or used by the Company or any of its Subsidiaries.  For the purposes of
the preceding sentence, “Hazardous Materials” shall mean:
 
(a)           materials which are listed or otherwise defined as “hazardous” or
“toxic” under any applicable local, state, federal and/or foreign laws and
regulations that govern the existence and/or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving hazardous substances, including
building materials; or
 
(b)           any petroleum products or nuclear materials.
 
4.18           Valid Offering.  Assuming the accuracy of the representations and
warranties of the Purchaser contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.
 
4.19           Full Disclosure.  Each of the Company and each of its
Subsidiaries has provided the Purchaser with all information requested by the
Purchaser in connection with its decision to purchase the Note and Warrant,
including all information the Company and its Subsidiaries believe is reasonably
necessary to make such investment decision.  Neither this Agreement, the Related
Agreements, the exhibits and schedules hereto and thereto nor any other document
delivered by the Company or any of its Subsidiaries to Purchaser or its
attorneys or agents in connection herewith or therewith or with the transactions
contemplated hereby or thereby, contain any untrue statement of a material fact
nor omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they are
made, not misleading.  Any financial projections and other estimates provided to
the Purchaser by the Company or any of its Subsidiaries were based on the
Company’s and its Subsidiaries’ experience in the industry and on assumptions of
fact and opinion as to future events which the Company or any of its
Subsidiaries, at the date of the issuance of such projections or estimates,
believed to be reasonable.
 
12

--------------------------------------------------------------------------------


4.20           Insurance.  Each of the Company and each of its Subsidiaries has
general commercial, product liability, fire and casualty insurance policies with
coverages which the Company believes are customary for companies similarly
situated to the Company and its Subsidiaries in the same or similar business.
 
4.21           SEC Reports.  Except as set forth on Schedule 4.21, the Company
has filed all proxy statements, reports and other documents required to be filed
by it under the Securities Exchange Act 1934, as amended (the “Exchange
Act”).  The Company has furnished the Purchaser copies of:  (i) its Annual
Reports on Form 10-K for its fiscal years ended December 31, 2006; and (ii) the
Form 8-K filings which it has made during the fiscal year 2007 to date
(collectively, the “SEC Reports”).  Except as set forth on Schedule 4.21, each
SEC Report was, at the time of its filing, in substantial compliance with the
requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 
4.22           Listing.  The Company’s Common Stock is listed or quoted, as
applicable, on a Principal Market (as hereafter defined) and satisfies and at
all times hereafter will satisfy, all requirements for the continuation of such
listing or quotation, as applicable.  The Company has not received any notice
that its Common Stock will be delisted from, or no longer quoted on, as
applicable, the Principal Market or that its Common Stock does not meet all
requirements for such listing or quotation, as applicable.  For purposes hereof,
the term “Principal Market” means the NASD Over The Counter Bulletin Board,
NASDAQ Capital Market, NASDAQ National Markets System, American Stock Exchange
or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock).
 
4.23           No Integrated Offering.  Neither the Company, nor any of its
Subsidiaries or affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.
 
4.24           Stop Transfer.  The Securities are restricted securities as of
the date of this Agreement.  Neither the Company nor any of its Subsidiaries
will issue any stop transfer order or other order impeding the sale and delivery
of any of the Securities at such time as the Securities are registered for
public sale or an exemption from registration is available, except as required
by state and federal securities laws.
 
4.25           Dilution.  The Company specifically acknowledges that its
obligation to issue the shares of Common Stock upon exercise of the Warrants
are  binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company.
 
13

--------------------------------------------------------------------------------


4.26           Patriot Act.   The Company certifies that, to the best of
Company’s knowledge, neither the Company nor any of its Subsidiaries has been
designated, nor is or shall be owned or controlled, by a “suspected terrorist”
as defined in Executive Order 13224.  The Company hereby acknowledges that the
Purchaser seeks to comply with all applicable laws concerning money laundering
and related activities.  In furtherance of those efforts, the Company hereby
represents, warrants and covenants that:  (i) none of the cash or property that
the Company or any of its Subsidiaries will pay or will contribute to the
Purchaser has been or shall be derived from, or related to, any activity that is
deemed criminal under United States law; and (ii) no contribution or payment by
the Company or any of its Subsidiaries to the Purchaser, to the extent that they
are within the Company’s and/or its Subsidiaries’ control shall cause the
Purchaser to be in violation of the United States Bank Secrecy Act, the United
States International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001.  The Company shall promptly notify the Purchaser if any of these
representations, warranties or covenants ceases to be true and accurate
regarding the Company or any of its Subsidiaries.  The Company shall provide the
Purchaser all additional information regarding the Company or any of its
Subsidiaries that the Purchaser deems necessary or convenient to ensure
compliance with all applicable laws concerning money laundering and similar
activities.  The Company understands and agrees that if at any time it is
discovered that any of the foregoing representations, warranties or covenants
are incorrect, or if otherwise required by applicable law or regulation related
to money laundering or similar activities, the Purchaser may undertake
appropriate actions to ensure compliance with applicable law or regulation,
including but not limited to segregation and/or redemption of the Purchaser’s
investment in the Company.  The Company further understands that the Purchaser
may release confidential information about the Company and its Subsidiaries and,
if applicable, any underlying beneficial owners, to proper authorities if the
Purchaser, in its sole discretion, determines that it is in the best interests
of the Purchaser in light of relevant rules and regulations under the laws set
forth in subsection (ii) above.
 
4.27           ERISA.  Based upon the Employee Retirement Income Security Act of
1974 (“ERISA”), and the regulations and published interpretations
thereunder:  (i) neither the Company nor any of its Subsidiaries has engaged in
any Prohibited Transactions (as defined in Section 406 of ERISA and Section 4975
of theInternal Revenue Code of 1986, as amended (the “Code”)); (ii) each of the
Company and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
the Company nor any of its Subsidiaries has any knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither the Company nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than the Company’s or such Subsidiary’s employees; and (v)
neither the Company nor any of its Subsidiaries has withdrawn, completely or
partially, from any multi-employer pension plan so as to incur liability under
the Multiemployer Pension Plan Amendments Act of 1980.
 
14

--------------------------------------------------------------------------------


5.           Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to the Company as follows (such representations
and warranties do not lessen or obviate the representations and warranties of
the Company set forth in this Agreement):
 
5.1           No Shorting.  The Purchaser or any of its affiliates and
investment partners has not, will not and will not cause any person or entity,
to directly engage in “short sales” of the Company’s Common Stock as long as the
Note shall be outstanding.
 
5.2           Requisite Power and Authority.  The Purchaser has all necessary
power and authority under all applicable provisions of law to execute and
deliver this Agreement and the Related Agreements and to carry out their
provisions.  All corporate action on the Purchaser’s part required for the
lawful execution and delivery of this Agreement and the Related Agreements have
been or will be effectively taken prior to the Closing.  Upon their execution
and delivery, this Agreement and the Related Agreements will be valid and
binding obligations of the Purchaser, enforceable in accordance with their
terms, except:
 
(a)           as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and
 
(b)           as limited by general principles of equity that restrict the
availability of equitable and legal remedies.
 
5.3           Investment Representations.  The Purchaser understands that the
Securities are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon the Purchaser’s
representations contained in this Agreement, including, without limitation, that
the Purchaser is an “accredited investor” within the meaning of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”).  The
Purchaser confirms that it has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Note and the Warrants to be purchased by it under
this Agreement and the Warrant Shares acquired by it upon the exercise of the
Warrants, respectively.  The Purchaser further confirms that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company’s and its Subsidiaries’ business, management and financial affairs and
the terms and conditions of the Offering, the Note, the Warrants and the
Securities and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to the Purchaser or to
which the Purchaser had access.
 
5.4           The Purchaser Bears Economic Risk.  The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests.  The Purchaser must bear the economic
risk of this investment until the Securities are sold pursuant to: (i) an
effective registration statement under the Securities Act; or (ii) an exemption
from registration is available with respect to such sale.
 
15

--------------------------------------------------------------------------------


5.5           Acquisition for Own Account.  The Purchaser is acquiring the Note
and Warrants and the Warrant Shares for the Purchaser’s own account for
investment only, and not as a nominee or agent and not with a view towards or
for resale in connection with their distribution.
 
5.6           The Purchaser Can Protect Its Interest.  The Purchaser represents
that by reason of its, or of its management’s, business and financial
experience, the Purchaser has the capacity to evaluate the merits and risks of
its investment in the Note, the Warrants and the Securities and to protect its
own interests in connection with the transactions contemplated in this Agreement
and the Related Agreements.  Further, the Purchaser is aware of no publication
of any advertisement in connection with the transactions contemplated in the
Agreement or the Related Agreements.
 
5.7           Accredited Investor.  The Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities Act.
 
5.8           Legends.
 
(a)           The Warrant Shares, if not issued by DWAC system (as hereinafter
defined), shall bear a legend which shall be in substantially the following form
until such shares are covered by an effective registration statement filed with
the SEC:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT
AND APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
JMAR TECHNOLOGIES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(b)           The Warrants shall bear substantially the following legend:
 
“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO JMAR
TECHNOLOGIES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
16

--------------------------------------------------------------------------------


6.           Covenants of the Company.  The Company covenants and agrees with
the Purchaser as follows:
 
6.1           Stop-Orders.  The Company will advise the Purchaser, promptly
after it receives notice of issuance by the SEC, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the Common Stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.
 
6.2           Listing.  The Company shall promptly secure the listing or
quotation, as applicable, of the shares of Common Stock issuable upon the
exercise of the Warrants on the Principal Market upon which shares of Common
Stock are listed or quoted for trading, as applicable (subject to official
notice of issuance) and shall maintain such listing or quotation, as applicable,
so long as any other shares of Common Stock shall be so listed or quoted, as
applicable.  The Company will maintain the listing or quotation, as applicable,
of its Common Stock on the Principal Market, and will comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the National Association of Securities Dealers (“NASD”) and
such exchanges, as applicable.
 
6.3           Market Regulations.  The Company shall notify the SEC, NASD and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to the
Purchaser and promptly provide copies thereof to the Purchaser.
 
6.4           Reporting Requirements.  The Company will deliver, or cause to be
delivered, to the Purchaser each of the following, which shall be in form and
detail acceptable to the Purchaser:
 
(a)           As soon as available, and in any event within ninety (90) days
after the end of each fiscal year of the Company, each of the Company’s and each
of its Subsidiaries’ audited financial statements with a report of independent
certified public accountants of recognized standing selected by the Company and
acceptable to the Purchaser (the “Accountants”), which annual financial
statements shall be without qualification (except for a going concern
qualification) and shall include each of the Company’s and each of its
Subsidiaries’ balance sheet as at the end of such fiscal year and the related
statements of each of the Company’s and each of its Subsidiaries’ income,
retained earnings and cash flows for the fiscal year then ended, prepared on a
consolidated basis to include the Company, each Subsidiary of the Company and
each of their respective affiliates, all in reasonable detail and prepared in
accordance with GAAP, together with (i) if and when available, copies of any
management letters prepared by the Accountants; and (ii) a certificate of the
Company’s President, Chief Executive Officer or Chief Financial Officer stating
that such financial statements have been prepared in accordance with GAAP and
whether or not such officer has knowledge of the occurrence of any Event of
Default  (as defined in the Note) and, if so, stating in reasonable detail the
facts with respect thereto;
 
17

--------------------------------------------------------------------------------


(b)           As soon as available and in any event within forty five (45) days
after the end of each fiscal quarter of the Company, an unaudited/internal
balance sheet and statements of income, retained earnings and cash flows of the
Company and each of its Subsidiaries as at the end of and for such quarter and
for the year to date period then ended, prepared on a consolidated basis to
include all the Company, each Subsidiary of the Company and each of their
respective affiliates, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP, subject to year-end adjustments and
accompanied by a certificate of the Company’s President, Chief Executive Officer
or Chief Financial Officer, stating (i) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
(ii) whether or not such officer has knowledge of the occurrence of any Event of
Default (as defined in the Note) not theretofore reported and remedied and, if
so, stating in reasonable detail the facts with respect thereto;
 
(c)           As soon as available and in any event within fifteen (15) days
after the end of each calendar month, an unaudited/internal balance sheet and
statements of income, retained earnings and cash flows of each of the Company
and its Subsidiaries as at the end of and for such month and for the year to
date period then ended, prepared on a consolidated basis to include the Company,
each Subsidiary of the Company and each of their respective affiliates, in
reasonable detail and stating in comparative form the figures for the
corresponding date and periods in the previous year, all prepared in accordance
with GAAP, subject to year-end adjustments and accompanied by a certificate of
the Company’s President, Chief Executive Officer or Chief Financial Officer,
stating (i) that such financial statements have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and (ii) whether or not such
officer has knowledge of the occurrence of any Event of Default (as defined in
the Note) not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto;
 
(d)           The Company shall timely file with the SEC all reports required to
be filed pursuant to the Exchange Act and refrain from terminating its status as
an issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination.  Promptly after (i) the filing thereof, copies of the Company’s
most recent registration statements and annual, quarterly, monthly or other
regular reports which the Company files with the Securities and Exchange
Commission (the “SEC”), and (ii) the issuance thereof, copies of such financial
statements, reports and proxy statements as the Company shall send to its
stockholders; and
 
(e)           The Company shall deliver, or cause the applicable Subsidiary of
the Company to deliver, such other information as the Purchaser shall reasonably
request.
 
6.5           Use of Funds.  The Company shall use the proceeds of the sale of
the Note and the Warrants for general working capital purposes only (it being
understood that $6,420,600.61 of the proceeds of the Note will be deposited in
the Restricted Account on the Closing Date and shall be subject to the terms and
conditions of the Restricted Account Agreement and the Restricted Account Side
Letter).
 
18

--------------------------------------------------------------------------------


6.6           Access to Facilities.  Each of the Company and each of its
Subsidiaries will permit any representatives designated by the Purchaser (or any
successor of the Purchaser), upon reasonable notice and during normal business
hours, at such person’s expense and accompanied by a representative of the
Company or any Subsidiary (provided that no such prior notice shall be required
to be given and no such representative of the Company or any Subsidiary shall be
required to accompany the Purchaser in the event the Purchaser believes such
access is necessary to preserve or protect the Collateral (as defined in the
Pledge and Security Agreement and the Security Agreement, as such terms are
defined in the Reaffirmation Agreement or following the occurrence and during
the continuance of an Event of Default (as defined in the Note)), to:
 
(a)           visit and inspect any of the properties of the Company or any of
its Subsidiaries;
 
(b)           examine the corporate and financial records of the Company or any
of its Subsidiaries (unless such examination is not permitted by federal, state
or local law or by contract) and make copies thereof or extracts therefrom; and
 
(c)           discuss the affairs, finances and accounts of the Company or any
of its Subsidiaries with the directors, officers and independent accountants of
the Company or any of its Subsidiaries.
 
Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.
 
6.7           Taxes.  Each of the Company and each of its Subsidiaries will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all taxes, assessments and governmental charges or levies imposed upon
the income, profits, property or business of the Company and its Subsidiaries;
provided, however, that any such tax, assessment, charge or levy need not be
paid currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the lien priority of the Purchaser in any
property of the Company or any of its Subsidiaries and (iii) if the Company
and/or such Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP; and provided, further, that the Company
and its Subsidiaries will pay all such taxes, assessments, charges or levies
forthwith upon the commencement of proceedings to foreclose any lien which may
have attached as security therefor.
 
6.8           Insurance.  (i) The Company shall bear the full risk of loss from
any loss of any nature whatsoever with respect to the Collateral (as defined in
each of the Pledge and Security Agreement and the Security Agreement, (as
defined in the Reaffirmation Agreement) and each other security agreement
entered into by the Company and/or any of its Subsidiaries for the benefit of
the Purchaser) and the Company and each of its Subsidiaries will, jointly and
severally, bear the full risk of loss from any loss of any nature whatsoever
with respect to the assets pledged to the Purchaser as security for the
Obligations (as defined in the Pledge and Security Agreement and the Security
Agreement).   Furthermore, the Company will insure or cause the Collateral to be
insured in the Purchaser’s name as an additional insured and lender loss payee,
with an appropriate loss payable endorsement in form and substance satisfactory
to the Purchaser, against loss or damage by fire, flood, sprinkler leakage,
theft, burglary, pilferage, loss in transit and other risks customarily insured
against by companies in similar business similarly situated as the Company and
its Subsidiaries including but not limited to workers compensation, public and
product liability and business interruption, and such other hazards as the
Purchaser shall specify in amounts and under insurance policies and bonds by
insurers acceptable to the Purchaser and all premiums thereon shall be paid by
the Company and the policies delivered to the Purchaser.  If the Company or any
of its Subsidiaries fails to obtain the insurance and in such amounts of
coverage as otherwise required pursuant to this Section 6.8, the Purchaser may
procure such insurance and the cost thereof shall be promptly reimbursed by the
Company and shall constitute Obligations.
 
19

--------------------------------------------------------------------------------


(ii)           The Company’s insurance coverage shall not be impaired or
invalidated by any act or neglect of the Company or any of its Subsidiaries and
the insurer will provide the Purchaser with no less than thirty (30) days notice
prior of cancellation;
 
(iii)           The Purchaser, in connection with its status as a lender loss
payee, will be assigned at all times to a first lien position until such time as
all the Purchaser’s Obligations have been indefeasibly satisfied in full.
 
6.9           Intellectual Property.  Each of the Company and each of its
Subsidiaries shall maintain in full force and effect its existence, rights and
franchises and all licenses and other rights to use Intellectual Property owned
or possessed by it and reasonably deemed to be necessary to the conduct of its
business.
 
6.10           Properties.  Each of the Company and each of its Subsidiaries
will keep its properties in good repair, working order and condition, reasonable
wear and tear excepted, and from time to time make all needful and proper
repairs, renewals, replacements, additions and improvements thereto; and, except
as set forth on Schedule 6.10 hereto, each of the Company and each of its
Subsidiaries will at all times comply with each provision of all leases to which
it is a party or under which it occupies property if the breach of such
provision could, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
6.11           Confidentiality.  The Company will not, and will not permit any
of its Subsidiaries to, disclose, and will not include in any public
announcement, the name of the Purchaser, unless expressly agreed to by the
Purchaser or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.  Notwithstanding
the foregoing, the Company may disclose the Purchaser’s identity and the terms
of this Agreement to its current and prospective debt and equity financing
sources.
 
6.12           Required Approvals.  (I) For so long as twenty-five percent (25%)
of the principal amount of the Note is outstanding, the Company, without the
prior written consent of the Purchaser, shall not, and shall not permit any of
its Subsidiaries to:
 
20

--------------------------------------------------------------------------------


(a)           (i) directly or indirectly declare or pay any dividends, other
than dividends paid to the Company or any of its wholly-owned Subsidiaries,
(ii) issue any preferred stock that is mandatorily redeemable prior to the one
year anniversary of the Maturity Date (as defined in the Note) or (iii) redeem
any of its preferred stock or other equity interests;
 
(b)            liquidate, dissolve or effect a material reorganization (it being
understood that in no event shall the Company or any of its Subsidiaries
dissolve, liquidate or merge with any other person or entity (unless, in the
case of such a merger, the Company or, in the case of merger not involving the
Company, such Subsidiary, as applicable, is the surviving entity);
 
(c)           become subject to (including, without limitation, by way of
amendment to or modification of) any agreement or instrument which by its terms
would (under any circumstances) restrict the Company’s or any of its
Subsidiaries, right to perform the provisions of this Agreement, any Related
Agreement or any of the agreements contemplated hereby or thereby;
 
(d)           materially alter or change the scope of the business of the
Company and its Subsidiaries taken as a whole;
 
(e)           (i) create, incur, assume or suffer to exist any indebtedness
(exclusive of trade debt and debt incurred to finance the purchase of equipment
(not in excess of five percent (5%) of the fair market value of the Company’s
and its Subsidiaries’ assets)) whether secured or unsecured other than (x) the
Company’s obligations owed to the Purchaser, (y) indebtedness set forth on
Schedule 6.12(e) attached hereto and made a part hereof and any refinancings or
replacements thereof on terms no less favorable to the Purchaser than the
indebtedness being refinanced or replaced, and (z) any indebtedness incurred in
connection with the purchase of assets (other than equipment) in the ordinary
course of business, or any refinancings or replacements thereof on terms no less
favorable to the Purchaser than the indebtedness being refinanced or replaced,
so long as any lien relating thereto shall only encumber the fixed assets so
purchased and no other assets of the Company or any of its Subsidiaries; (ii)
cancel any indebtedness owing to it in excess of $50,000 in the aggregate during
any 12 month period; (iii) assume, guarantee, endorse or otherwise become
directly or contingently liable in connection with any obligations of any other
person or entity, except the endorsement of negotiable instruments by the
Company or any Subsidiary thereof for deposit or collection or similar
transactions in the ordinary course of business or guarantees of indebtedness
otherwise permitted to be outstanding pursuant to this clause (e); or
 
create or acquire any Subsidiary after the date hereof unless (i) such
Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such Subsidiary
becomes a party to the Pledge and Security Agreement, the Security Agreement,
and the Subsidiary Guaranty (either by executing a counterpart thereof or an
assumption or joinder agreement in respect thereof) and, to the extent required
by the Purchaser, satisfies each condition of this Agreement and the Related
Agreements as if such Subsidiary were a Subsidiary on the Closing Date.
 
21

--------------------------------------------------------------------------------


6.13           Reissuance of Securities.  The Company agrees to reissue
certificates representing the Securities without the legends set forth in
Section 5.8 above at such time as:
 
(a)           the holder thereof is permitted to dispose of such Securities
pursuant to Rule 144(k) under the Securities Act; or
 
(b)           upon resale subject to an effective registration statement after
such Securities are registered under the Securities Act.
 
The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the Purchaser and broker, if any.
 
6.14           Opinion.  On the Closing Date, the Company will deliver to the
Purchaser an opinion acceptable to the Purchaser from the Company’s external
legal counsel.  The Company will provide, at the Company’s expense, such other
legal opinions in the future as are deemed reasonably necessary by the Purchaser
(and acceptable to the Purchaser) in connection with the exercise of the
Warrants.
 
6.15           Margin Stock.  The Company will not permit any of the proceeds of
the Note or the Warrants to be used directly or indirectly to “purchase” or
“carry” “margin stock” or to repay indebtedness incurred to “purchase” or
“carry” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board of Governors of the Federal Reserve System
as now and from time to time hereafter in effect.
 
6.16           FIRPTA.  Neither the Company, nor any of its Subsidiaries, is a
“United States real property holding corporation” as such term is defined in
Section 897(c)(2) of the Code and Treasury Regulation Section 1.897-2
promulgated thereunder and neither the Company nor any of its Subsidiaries shall
at any time take any action or otherwise acquire any interest in any asset or
property to the extent the effect of which shall cause the Company and/or such
Subsidiary, as the case may be, to be a “United States real property holding
corporation” as such term is defined in Section 897(c)(2) of the Code and
Treasury Regulation Section 1.897-2 promulgated thereunder.
 
6.17           Restricted Cash Disclosure.  The Company agrees that, in
connection with its filing of its 8-K Report with the SEC concerning the
transactions contemplated by this Agreement and the Related Agreements (such
report, the “Laurus Transaction 8-K”) in a timely manner after the date hereof,
it will disclose in such Laurus Transaction 8-K the amount of the proceeds of
the Note issued to the Purchaser that has been placed in a restricted cash
account and is subject to the terms and conditions of this Agreement and the
Related Agreements.  Furthermore, the Company agrees to disclose in all public
filings required by the Commission (where appropriate) following the filing of
the Laurus Transaction 8-K, the existence of the restricted cash referred to in
the immediately preceding sentence, together with the amount thereof.
 
22

--------------------------------------------------------------------------------


6.18           Authorization and Reservation of Shares.  Subject to the Company
obtaining the approval of its shareholders for an increase in authorized shares
of common stock in accordance with Section 6.22 below, the Company shall at all
times have authorized and reserved a sufficient number of shares of Common Stock
to provide for the exercise of the Warrants.
 
6.19           Vermont Operations.  The Company shall (i) discontinue all
business operations at its Burlington Vermont location (“Burlington”) within
forty five (45) days from and after the date hereof; and (ii) liquidate and/or
transfer all Collateral (as defined in the Security Agreement referred to in the
Reaffirmation Agreement among the Purchaser, the Company and certain of its
Subsidiaries of even date herewith) located at Burlington to the Company’s San
Diego location located at 10905 Technology Place, San Diego, California.
 
6.20           Chief Financial Officer.  Within thirty (30) days from and after
the date hereof, the Company shall identify and hire a Chief Financial Officer
and assemble a management team with in-depth commercialization experience
including marketing and sales capabilities for reliable market analysis and
assessments, plus requisite product engineering, integration and testing skills
responsive to market needs.
 
6.21           Royalty Payments.  On or before the first day of each calendar
month hereafter  the Company shall pay to Laurus (x) two percent (2.0%) of all
gross receipts of the Company or any of its Subsidiaries arising from sales,
licenses or royalty payments of any kind from any municipal, city, state or
federal entity (each, a “Governmental Body”) actually received by the Company or
any of its Subsidiaries within the previous calendar month; and (y) twelve
percent (12.0%) of all gross receipts of the Company or any of its Subsidiaries
arising from sales, licenses or royalty payments of any kind (the “12% Royalty”)
from any entity that is not a Governmental Body  actually received by the
Company or any of its Subsidiaries within the previous calendar month provided,
however that solely with respect to gross receipts arising from sales of the
Company’s BioSentry product to any entity that is not a Governmental Body, the
12.0% Royalty shall be reduced to 7%. Failure to make each of the payments
required by Section 6.12(i)(x) and 6.12(i)(y)  shall constitute and Event of
Default under the Note.

 
6.22           Approval of Increase in Authorized Shares.    On or before March
5, 2008, the Company shall have increased its authorized Common Stock to no less
than 300,000,000 shares. Failure to increase its authorized shares to at least
300,000,000 shares on or before such date shall constitute an Event of Default
under the Note.

 
23

--------------------------------------------------------------------------------


7.           Covenants of the Purchaser.  The Purchaser covenants and agrees
with the Company as follows:
 
7.1           Confidentiality.  The Purchaser will not disclose, and will not
include in any public announcement, the name of the Company, unless expressly
agreed to by the Company or unless and until such disclosure is required by law
or applicable regulation, and then only to the extent of such requirement.
 
7.2           Non-Public Information.  The Purchaser will not effect any sales
in the shares of the Company’s Common Stock while in possession of material,
non-public information regarding the Company if such sales would violate
applicable securities law.
 
7.3           Limitation on Acquisition of Common Stock of the
Company.  Notwithstanding anything to the contrary contained in this Agreement,
any Related Agreement or any document, instrument or agreement entered into in
connection with any other transactions between the Purchaser and the Company,
the Purchaser may not acquire stock in the Company (including, without
limitation, pursuant to a contract to purchase, by exercising an option or
warrant, by converting any other security or instrument, by acquiring or
exercising any other right to acquire, shares of stock or other security
convertible into shares of stock in the Company, or otherwise, and such
contracts, options, warrants, conversion or other rights shall not be
enforceable or exercisable) to the extent such stock acquisition would cause any
interest (including any original issue discount) payable by the Company to the
Purchaser not to qualify as “portfolio interest” within the meaning of Section
881(c)(2) of the Code, by reason of Section 881(c)(3) of the Code, taking into
account the constructive ownership rules under Section 871(h)(3)(C) of the Code
(the “Stock Acquisition Limitation”).  The Stock Acquisition Limitation shall
automatically become null and void without any notice to the Company upon the
earlier to occur of either (a) the Company’s delivery to the Purchaser of a
Notice of Redemption (as defined in the Note) or (b) the existence of an Event
of Default (as defined in the Note) at a time when the average closing price of
the Company’s common stock as reported by Bloomberg, L.P. on the Principal
Market for the immediately preceding five trading days is greater than or equal
to 150% of the Exercise Price (as defined in the Warrants).
 
8.           Covenants of the Company and the Purchaser Regarding
Indemnification.
 
8.1           Company Indemnification.  The Company agrees to indemnify, hold
harmless, reimburse and defend the Purchaser, each of the Purchaser’s officers,
directors, agents, affiliates, control persons, and principal shareholders,
against all claims, costs, expenses, liabilities, obligations, losses or damages
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Purchaser which result, arise out of or are based upon: (i) any
misrepresentation by the Company or any of its Subsidiaries or breach of any
warranty by the Company or any of its Subsidiaries in this Agreement, any other
Related Agreement or in any exhibits or schedules attached hereto or thereto; or
(ii) any breach or default in performance by Company or any of its Subsidiaries
of any covenant or undertaking to be performed by Company or any of its
Subsidiaries hereunder, under any other Related Agreement or any other agreement
entered into by the Company and/or any of its Subsidiaries and the Purchaser
relating hereto or thereto.
 
24

--------------------------------------------------------------------------------


8.2           Purchaser’s Indemnification.  The Purchaser agrees to indemnify,
hold harmless, reimburse and defend the Company and each of the Company’s
officers, directors, agents, affiliates, control persons and principal
shareholders, at all times against any claims, costs, expenses, liabilities,
obligations, losses or damages (including reasonable legal fees) of any nature,
incurred by or imposed upon the Company which result, arise out of or are based
upon:  (i) any misrepresentation by the Purchaser or breach of any warranty by
the Purchaser in this Agreement or in any exhibits or schedules attached hereto
or any Related Agreement; or (ii) any breach or default in performance by the
Purchaser of any covenant or undertaking to be performed by the Purchaser
hereunder, or any other agreement entered into by the Company and the Purchaser
relating hereto.
 
9.           Exercise of the Warrants.
 
9.1           Mechanics of Exercise.
 
(a)           Provided the Purchaser has notified the Company of the Purchaser’s
intention to sell the Warrant Shares and the Warrant Shares are included in an
effective registration statement or are otherwise exempt from registration when
sold:  (i) upon the exercise of the Warrants or part thereof, the Company shall,
at its own cost and expense, take all necessary action (including the issuance
of an opinion of counsel reasonably acceptable to the Purchaser following a
request by the Purchaser) to assure that the Company’s transfer agent shall
issue shares of the Company’s Common Stock in the name of the Purchaser (or its
nominee) or such other persons as designated by the Purchaser in accordance with
Section 9.1(b) hereof and in such denominations to be specified representing the
number of Warrant Shares issuable upon such exercise; and (ii) the Company
warrants that no instructions other than these instructions have been or will be
given to the transfer agent of the Company’s Common Stock and that after the
effectiveness date of a registration statement filed pursuant to the Securities
Act the Warrant Shares issued will be freely transferable subject to the
prospectus delivery requirements of the Securities Act and the provisions of
this Agreement, and will not contain a legend restricting the resale or
transferability of the Warrant Shares.
 
(b)           The Purchaser will give notice of its decision to exercise its
right to exercise the Warrants or part thereof by faxing or otherwise delivering
an executed and completed notice of the number of shares to be subscribed to the
Company (the “Form of Subscription”).  The Purchaser will not be required to
surrender the Warrants until the Purchaser receives a credit to the account of
the Purchaser’s prime broker through the DWAC system (as defined below),
representing the Warrant Shares or until the Warrants have been fully
exercised.  Each date on which a Form of Subscription is faxed or delivered to
the Company in accordance with the provisions hereof shall be deemed a “Exercise
Date.”  Pursuant to the terms of the Form of Subscription, the Company will
issue instructions to the transfer agent accompanied by an opinion of counsel
within one (1) business day of the date of the delivery to the Company of
the  Form of Subscription and shall cause the transfer agent to transmit the
certificates representing the Warrant Shares set forth in the applicable Form of
Subscription to the Holder by crediting the account of the Purchaser’s prime
broker with the Depository Trust Company (“DTC”) through its Deposit Withdrawal
Agent Commission (“DWAC”) system within three (3) business days after receipt by
the Company of the Form of Subscription (the “Delivery Date”).
 
25

--------------------------------------------------------------------------------


(c)           The Company understands that a delay in the delivery of the
Warrant Shares in the form required pursuant to Section 9 hereof beyond the
Delivery Date could result in economic loss to the Purchaser.  In the event that
the Company fails to direct its transfer agent to deliver the Warrant Shares to
the Purchaser via the DWAC system within the time frame set forth in Section
9.1(b) above and the Warrant Shares are not delivered to the Purchaser by the
Delivery Date, as compensation to the Purchaser for such loss, the Company
agrees to pay late payments to the Purchaser for late issuance of the Warrant
Shares in the form required pursuant to Section 9 hereof upon exercise of the
Warrant in the amount equal to the greater of:  (i) $500 per business day after
the Delivery Date; or (ii) the Purchaser’s actual damages from such delayed
delivery.  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand and, in the case of actual damages,
accompanied by reasonable documentation of the amount of such damages.  Such
documentation shall show the number of shares of Common Stock the Purchaser is
forced to purchase (in an open market transaction) which the Purchaser
anticipated receiving upon such exercise, and shall be calculated as the amount
by which (A) the Purchaser’s total purchase price (including customary brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (B) the
aggregate amount of the Exercise Price for the Warrants, for which such Form of
Subscription was not timely honored.
 
10.           Offering Restrictions.  Except as previously disclosed in the SEC
Reports or in the Exchange Act Filings, or stock or stock options granted to
employees or directors of the Company (these exceptions hereinafter referred to
as the “Excepted Issuances”), neither the Company nor any of its Subsidiaries
will, prior to the full repayment of the Note (together with all accrued and
unpaid interest and fees related thereto), (x) enter into any equity line of
credit agreement or similar agreement or (y) issue, or enter into any agreement
to issue, any securities with a variable/floating conversion and/or pricing
feature which are or could be (by conversion or registration) free-trading
securities (i.e.  common stock subject to a registration statement).
 
11.           Miscellaneous.
 
11.1           Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a)           THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
 
26

--------------------------------------------------------------------------------


(b)           THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF
NEW YORK; AND FURTHERPROVIDED, THAT, NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL (AS DEFINED IN THE PLEDGE AND SECURITY AGREEMENT AND THE SECURITY
AGREEMENT) OR ANY OTHER SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE PLEDGE
AND SECURITY AGREEMENT AND THE SECURITY AGREEMENT), OR TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF THE PURCHASER.  THE COMPANY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE
COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN SECTION 11.9 AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.
 
(c)           THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PURCHASER AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.
 
11.2           Severability.  Wherever possible each provision of this Agreement
and the Related Agreements shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any Related Agreement shall be prohibited by or invalid or illegal under
applicable law such provision shall be ineffective to the extent of such
prohibition or invalidity or illegality, without invalidating the remainder of
such provision or the remaining provisions thereof which shall not in any way be
affected or impaired thereby.
 
27

--------------------------------------------------------------------------------


11.3           Survival.  The representations, warranties, covenants and
agreements made herein shall survive any investigation made by the Purchaser and
the closing of the transactions contemplated hereby to the extent provided
therein.  All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.  All indemnities set forth herein shall survive
the execution, delivery and termination of this Agreement and the Note and the
making and repayment of the obligations arising hereunder, under the Note and
under the other Related Agreements.
 
11.4           Successors.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, heirs, executors and administrators of the parties hereto and shall
inure to the benefit of and be enforceable by each person or entity which shall
be a holder of the Securities from time to time, other than the holders of
Common Stock which has been sold by the Purchaser pursuant to Rule 144 or an
effective registration statement.  The Purchaser may assign any or all of its
rights hereunder or under any Related Agreement to any person and any such
assignee shall succeed to the Purchaser’s rights with respect thereto; provided
that the Purchaser shall not be permitted to effect any such assignment to a
competitor of any Company unless an Event of Default (as defined in the Note)
has occurred and is continuing.  Upon such assignment, the Purchaser shall be
released from all responsibility for the Collateral (as defined in the Master
Security Agreement, the Stock Pledge Agreement and each other security
agreement, mortgage, cash collateral deposit letter, pledge and other agreements
which are executed by the Company or any of its Subsidiaries in favor of the
Purchaser) to the extent same is assigned to any transferee.  The Purchaser may
from time to time sell or otherwise grant participations in any of the
Obligations (as defined in the Master Security Agreement) and the holder of any
such participation shall, subject to the terms of any agreement between the
Purchaser and such holder, be entitled to the same benefits as the Purchaser
with respect to any security for the Obligations (as defined in the Master
Security Agreement) in which such holder is a participant.  The Company agrees
that each such holder may exercise any and all rights of banker's lien, set-off
and counterclaim with respect to its participation in the Obligations (as
defined in the Master Security Agreement) as fully as though the Company were
directly indebted to such holder in the amount of such participation.  The
Company may not assign any of its rights or obligations hereunder without the
prior written consent of the Purchaser.  All of the terms, conditions, promises,
covenants, provisions and warranties of this Agreement shall inure to the
benefit of each of the undersigned, and shall bind the representatives,
successors and permitted assigns of the Company.
 
11.5           Entire Agreement; Maximum Interest.  This Agreement, the Related
Agreements, the exhibits and schedules hereto and thereto and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.  Nothing contained in this Agreement, any Related
Agreement or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law.  In the event that the rate of interest or dividends required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Purchaser and thus refunded to the Company.
 
28

--------------------------------------------------------------------------------


11.6           Amendment and Waiver.
 
(a)           This Agreement may be amended or modified only upon the written
consent of the Company and the Purchaser.
 
(b)           The obligations of the Company and the rights of the Purchaser
under this Agreement may be waived only with the written consent of the
Purchaser.
 
(c)           The obligations of the Purchaser and the rights of the Company
under this Agreement may be waived only with the written consent of the Company.
 
11.7           Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the Related
Agreements, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  All remedies, either under this Agreement or the Related
Agreements, by law or otherwise afforded to any party, shall be cumulative and
not alternative.
 
11.8           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:
 
(a)           upon personal delivery to the party to be notified;
 
(b)           when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day;
 
(c)           three (3) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or
 
(d)           one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt.
 
All communications shall be sent as follows:
 

 
If to the Company, to:
JMAR Technologies, Inc.
10905 Technology Place
San Diego, CA 92127
Attention:     Chief Financial Officer
Facsimile:      858-946-6879



29

--------------------------------------------------------------------------------



 
If to the Purchaser, to:
Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O.  Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands
Facsimile:   345-949-8080
         
with a copy to:
         
Portfolio Services
Laurus Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, NY 10017
Facsimile:   212-581-5037

 
or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.
 
11.9           Attorneys’ Fees.  In the event that any suit or action is
instituted to enforce any provision in this Agreement or any Related Agreement,
the prevailing party in such dispute shall be entitled to recover from the
losing party all fees, costs and expenses of enforcing any right of such
prevailing party under or with respect to this Agreement and/or such Related
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
11.10        Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
11.11         Facsimile Signatures; Counterparts.  This Agreement may be
executed by facsimile signatures and in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
agreement.
 
11.12         Broker’s Fees.  Except as set forth on Schedule 11.12 hereof, each
party hereto represents and warrants that no agent, broker, investment banker,
person or firm acting on behalf of or under the authority of such party hereto
is or will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated
herein.  Each party hereto further agrees to indemnify each other party for any
claims, losses or expenses incurred by such other party as a result of the
representation in this Section 11.12 being untrue.
 
30

--------------------------------------------------------------------------------


11.13         Construction.  Each party acknowledges that its legal counsel
participated in the preparation of this Agreement and the Related Agreements
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Agreement or any Related Agreement to favor any party
against the other.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 
 
31

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.
 
COMPANY:
PURCHASER:
   
JMAR TECHNOLOGIES, INC.
LAURUS MASTER FUND, LTD.
   
By:  /s/ C. NEIL BEER
By:  /s/ EUGENE GRIN
Name:  C. Neil Beer
Name:  Eugene Grin
Title:  Chief Executive Officer
Title:  Director



 
 
32

--------------------------------------------------------------------------------


EXHIBIT A
 
FORM OF SECURED TERM NOTE
 




A-1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF WARRANT
 




 
B-1

--------------------------------------------------------------------------------


EXHIBIT C
 
FUNDS ESCROW AGREEMENT
 
 
 
 
C-1